                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                         Southern Division


EMMANUEL EDOKOBI,                                              *

         Plaintiff,                                            *
v.                                                                           Case No.: GJH-19-905
                                                               *
JUDGE PAUL W. GRIMM,
in his individual and official capacities,                    *

         Defendant.                                            *

*        *         *         *        *         *         *        *         *         *        *         *         *

                                          MEMORANDUM OPINION

         Plaintiff Emmanuel Edokobi (“Plaintiff”) brought this pro se action in the Circuit Court

for Montgomery County, Maryland against U.S. District Judge Paul W. Grimm (“Judge

Grimm”) in his individual and official capacities.1 ECF No. 3. Plaintiff alleges that Judge Grimm

has violated his rights under the federal and Maryland Constitutions by failing to issue a final

order with respect to a prefiling injunction against Plaintiff that Judge Grimm proposed in a case

Plaintiff filed in 2013. ECF No. 3. Judge Grimm removed Plaintiff’s Complaint to this Court,

ECF No. 1, and has now moved to dismiss it on multiple grounds, ECF No. 12. Plaintiff has

opposed the Motion to Dismiss and has filed a motion to disqualify Judge Grimm from two other

pending cases by Plaintiff over which he is presiding. No hearing is necessary. See Loc. Rule

105.6. (D. Md.). For the following reasons, the Court will deny Plaintiff’s motion to disqualify

Judge Grimm and will grant Defendant’s Motion to Dismiss this case.




1
  The Court recognizes the potential conflict in resolving a case involving one of its colleagues. However, given that
it is clear that no reasonable jurist could find legal merit in Plaintiff’s claims, the Court will spare a sister jurisdiction
the burden of having this matter transferred to it and will resolve the claim herein.

                                                              1
I.         BACKGROUND

           Because Plaintiff’s pro se Complaint is at times difficult to read and largely recounts

proceedings in prior litigation, the Court will take judicial notice of filings in those cases and

describe their contents here, adding allegations from the Complaint when relevant. See

Strickland-Lucas v. Citibank, N.A., 256 F. Supp. 3d 616, 623 (D. Md. 2017) (explaining that

courts may take judicial notice of docket entries, pleadings, and papers in other cases without

converting a motion to dismiss to one for summary judgment). On December 9, 2013, Plaintiff

filed a Complaint in this Court against M & M Mortgage Services Inc. (“M & M”), its account

manager Juan Gonzalez, and a second corporation, Mortgage Specialist Inc. Complaint, Edokobi

v. M & M Mortg. Servs., Inc., No. PWG-13-3707 (Dec. 9, 2013) (“M & M”), ECF No. 1.2 The

suit was assigned to Judge Grimm. M & M and Gonzalez moved to dismiss the case and for

sanctions against Plaintiff, who opposed both motions. M & M, ECF Nos. 5, 12, 13, 14, 16, 17.

Plaintiff also filed a Motion for Default Judgment against Mortgage Specialist Inc. after it failed

to appear. ECF No. 15.

           On October 22, 2014, Judge Grimm issued a Memorandum Opinion and an Order

disposing of the motions. M & M, ECF No. 19; Edokobi v. M & M Mortg. Servs., Inc., No.

PWG-13-3707, 2014 WL 5393527 (D. Md. Oct. 22, 2014). The Opinion recounted the facts

alleged in Plaintiff’s Complaint in that case, which centered around a single-family home that

Plaintiff owned in Potomac, Maryland. M & M Mortg. Servs., 2014 WL 5393527, at *1.

According to the Complaint, the defendants, under orders from loan servicing company Litton

Loan Servicing LP (“Litton”), inspected the property, winterized and locked the house, and

removed Plaintiff’s belongings. Id. Plaintiff had sued Litton for those acts in 2011 but the Court



2
    Plaintiff’s Complaint erroneously asserts that the case was filed on November 13, 2013. ECF No. 3 ¶ 14.

                                                           2
granted summary judgment in Litton’s favor. Id. Plaintiff had then filed suit against eight

financial institutions alleging that they were responsible for the acts at the Potomac property, but

that case was dismissed with prejudice. Id.3 In the new case before Judge Grimm, the Opinion

explained, Plaintiff contradicted the allegations he made in the 2011 case and alleged that his

loan was serviced not by Litton but by another company, and that Litton therefore had no

authority to order the defendants to perform the work. Id. Plaintiff asserted eleven counts against

the defendants under Maryland law. Id.4

          Judge Grimm granted the defendants’ Motion to Dismiss on the ground that res judicata

barred the action. Id. at *5. In short, because the parties had agreed in the 2011 case that Litton

serviced Plaintiff’s mortgage at the time of the work on the house, and agreed before Judge

Grimm that the defendants were acting at Litton’s direction when they performed the work, the

Court’s finding in the 2011 case that Litton was not liable to Plaintiff barred relitigation of the

defendants’ liability for acting on Litton’s behalf. Id.5 Judge Grimm then turned to the

defendants’ motion for sanctions. Id. Rather than grant the motion, Judge Grimm found that

Plaintiff’s filings to that point, many of which were both voluminous and noncompliant with the

Federal Rules of Civil Procedure, demonstrated that he is a vexatious litigant. Id. at *1, *5–*6.

Judge Grimm accordingly ordered Plaintiff to show cause why the Court should not issue an

order imposing a prefiling injunction that would direct the Clerk not to accept future filings from



3
  Plaintiff also sued Judge Motz of this Court, who presided over the case against Litton and the subsequent case
against the eight financial institutions. M & M Mortg. Servs., 2014 WL 5393527, at *3. Judge Chasanow dismissed
that case with prejudice. Edokobi v. Motz, No. DKC-13-3378, 2013 WL 6713290 (D. Md. Dec. 18, 2013); see also
M & M Mortg. Servs., 2014 WL 5393527, at *3 (describing Judge Chasanow’s ruling).
4
  In his Complaint in this case, Plaintiff adds further allegations that the defendants destroyed pipes and caused leaks
in the house by using unconventional weatherization chemicals, requiring him to spend $32,000 for repairs, and that
defendants also changed the locks and did not leave contact information, all of which impeded his ability to sell the
house. ECF No. 3 ¶¶ 15, 17–19, 24–26.
5
  Notably, Plaintiff in this action alleges once again that Litton was his loan servicer, but claims that Litton told him
that it did not order the weatherization. ECF No. 3 ¶¶ 20–21.

                                                           3
Plaintiff arising out of or relating to the work performed at his property unless Judge Grimm

certified that the filings were in good faith and had a colorable basis in law and fact. Id. at *6.

Judge Grimm then dismissed the case in its entirety and accordingly denied as moot Plaintiff’s

Motion for Default Judgment against Mortgage Specialist Inc. Id. at *1 n.2.

       On November 3, 2014, Plaintiff submitted two filings to the Court: a Notice of Appeal of

Judge Grimm’s Order, M & M, ECF No. 20, and a filing entitled “Plaintiff Files Opposition

Motion To Court Order Granting Defendants’ Motion To Dismiss Plaintiff’s Complaint And

Opposition To Court Proposed Imposition Of Pre-Filing Injunction And Opposition To Court

Order Dismissing Plaintiff’s Motion For Default Judgment Against MSI And Plaintiff By This

Motion Seeks New Trial Of Civil Action No. 8:13-CV-03707-PWG,” M & M, ECF No. 22. As

the defendants noted in response, the motion essentially sought reconsideration of Judge

Grimm’s October 22, 2014 decision. M & M, ECF No. 24. On December 3, 2014, Judge Grimm

issued a Letter Order explaining that Plaintiff’s Notice of Appeal had divested him of jurisdiction

over the case. M & M, ECF No. 25 (citing Griggs v. Provident Discount Co., 459 U.S. 56, 58

(1982)). The Letter Order also stated that Judge Grimm would not “take further action regarding

the pre-filing injunction until the Fourth Circuit has issued its ruling.” Id.

       The Fourth Circuit issued an unpublished per curiam opinion affirming Judge Grimm’s

October 22, 2014 Order on March 19, 2015. Edokobi v. M & M Mortg. Servs., Inc., 597 F. App’x

754 (4th Cir. 2015). The decision noted that it concerned only the order dismissing the case on

res judicata grounds and that the prefiling injunction determination remained pending in this

Court. Id.; id. at n.*. The Fourth Circuit’s mandate took effect and was filed on this Court’s

docket on May 4, 2015. M & M, ECF No. 29. Since that time, Judge Grimm has not taken




                                                   4
additional action in the case and has not issued a further determination with respect to the

proposed prefiling injunction.

        Plaintiff filed his Complaint in this action in Maryland state court on February 25, 2019.

ECF No. 3. In addition to repeating allegations from Plaintiff’s earlier cases about the work at

the Potomac property, the Complaint asserts that Judge Grimm: “Sees Plaintiff As A Trouble-

Maker Who . . . Must be Controlled” with a prefiling injunction; “Wanted to Satisfy the

Demands of the Corporate Attorneys”; “Did Not Consider all those Valid Points that Plaintiff

had raised in Plaintiff’s Motion in Opposition” to the motion for sanctions; “Does Not Want to

Consider The United States Court of Appeals For The Fourth Circuit’s Per Curiam on the Appeal

. . . which says that ‘Prefiling Injunction Determination Remains Pending in the District Court’”;

“Does Not Want to Provide the Closure of the Civil Action”; “Refused to Issue His Final Order

on the ‘Prefiling Injunction Against Plaintiff Pending in the District Court’”; “Wants to Punish

Plaintiff by [his] Refusal to bring to a Closure the Prefiling Injunction Against Plaintiff which is

Pending in the District Court Since December 12, 2014”; and “Does Not Want to Issue His Final

Orders on the Prefiling Injunction Determination Remains Pending in the District Court because;

Defendant Paul W. Grimm Knows Even-too-well that; Plaintiff Will Appeal Defendant Paul W.

Grimm’s Negative Orders.” Id. ¶¶ 34, 36, 37, 39–42.

       The Complaint then asserts five “causes of action” against Judge Grimm, each of which

is premised on his “Refusal to Issue the Final Court Order on the Prefiling Injunction Against

Plaintiff Pending in the District Court Since December 12, 2014 for Civil Case Number Case

8:13-cv-03707.” Id. ¶¶ 45, 55, 61, 73, 78. Count 1 is a claim under 42 U.S.C. § 1983 for

violation of Plaintiff’s Fourteenth Amendment due process rights. Id. ¶¶ 44–47. Count 2, also

brought under § 1983, again states that Judge Grimm violated Plaintiff’s Fourteenth Amendment



                                                  5
due process rights and further alleges that he violated Plaintiff’s due process rights under Article

24 of the Maryland Declaration of Rights. Id. ¶¶ 51–54. Count 3 is an additional § 1983 claim

asserting that Judge Grimm’s “Refusal To Issue His Final Order on the Prefiling Injunction . . . is

designed to Punish Plaintiff severely” and accordingly has violated Plaintiff’s Eighth

Amendment right against cruel and unusual punishments. Id. ¶¶ 60–61.

       Count 4, titled “abuse of power and judicial misconduct,” asserts again that Judge Grimm

“Sees Plaintiff As A Trouble-Maker Who; Must Be Controlled,” and “Did Not Consider all those

Valid Points that Plaintiff had raised” in his opposition to the motion for sanctions. Id. ¶¶ 69–71.

Plaintiff also asserts that he “Did Not Deserve To be Sanctioned” and has been “harmed and

incurred severe emotional damages” as a result of “these violations,” including Judge Grimm’s

“Refusal to Issue the Final Court Order on the Prefiling Injunction.” Id. ¶¶ 72–74. Finally, Count

5 asserts that Judge Grimm has violated Plaintiff’s due process rights under the Fifth

Amendment, as a result of which Plaintiff has been “harmed and incurred severe emotional

damages.” Id. ¶¶ 77–78, 82. In each count, Plaintiff states that he “is suffering and will continue

to suffer irreparable harm” while he awaits action from Judge Grimm. Id. ¶¶ 55, 65, 69, 73, 80.

       In the Complaint’s petition for relief, Plaintiff states that he seeks: a declaration that

Judge Grimm’s “Refusal to Issue a Final Order on the Prefiling Injunction Against Plaintiff . . .

violates Plaintiff’s Due Process” and “amounts to punishment against Plaintiff;” a declaration

that Judge Grimm “Should Not Be Involved In Any Civil Case Involving Plaintiff” in this court,

including a case “Against Toyota Motor Credit Corporation,” for which Plaintiff seeks a

declaration that it “Should Be Handled by a Different Judge”; and “A declaratory Damages-

Compensatory and Judgment-Declaratory against Judge Paul W. Grimm.” Id. at 13–14. While

the final line of the petition is somewhat vague as to whether it seeks damages, the introduction



                                                  6
to the Complaint states clearly that “Judge Paul W. Grimm is sued for damages in his personal

and official capacities.” Id. ¶ 3.

        Judge Grimm filed a Notice of Removal of the case to this Court on March 27, 2019.

ECF No. 1. In the Notice, counsel for Judge Grimm, an Assistant United States Attorney in the

Office of the United States Attorney for the District of Columbia, explained that he did not

currently represent Judge Grimm in an individual capacity and that Judge Grimm was not

waiving any defenses “that may be available to him under Federal Rule of Civil Procedure 12 or

otherwise, including immunity from suit.” Id. at 1 n.1. Plaintiff did not contest the removal but

did file “objections” to the contents of the civil cover sheet filed by Judge Grimm, asserting that

it was mistaken in reporting that the case was against the federal government and that it should

have categorized the case as a civil rights action. ECF No. 6. Plaintiff also protested that the

cover sheet failed to show that he had requested a jury trial in his Complaint. Id.

        On May 3, 2019, Plaintiff filed a motion seeking to disqualify Judge Grimm from

presiding in two other cases that Plaintiff has filed in this Court. ECF No. 10. Judge Grimm did

not respond to the motion. On May 10, Judge Grimm filed a Consent Motion for Extension of

Time to File Answer until June 10, 2019. ECF No. 11. Counsel for Judge Grimm explained that

he now represented Judge Grimm in his individual capacity and that his delay in filing was

because he had been awaiting approval for the representation from the Administrative Office of

the U.S. Courts. Id. ¶ 2. On June 7, 2019, Judge Grimm filed a Motion to Dismiss the case under

Federal Rules of Civil Procedure 12(b)(1), 12(b)(5), and 12(b)(6). ECF No. 12.

        Accompanying the Motion was a certification under 28 U.S.C. § 2679(d) by Daniel F.

Van Horn, the Chief of the Civil Division of the Office of the United States Attorney for the

District of Columbia (“Van Horn Certification”). ECF No. 12-1. In the certification, Van Horn,



                                                  7
acting under authority delegated by the Attorney General of the United States, certified that

Judge Grimm was acting within the scope of his employment at the time of the incidents alleged

in Plaintiff’s Complaint. ECF No. 12-1. Plaintiff filed a brief in opposition to the Motion to

Dismiss on June 14, 2019, ECF No. 14, and Judge Grimm filed a Reply on July 3, ECF No. 16,

after submitting another consent motion for an extension on June 28, 2019, ECF No. 15.

II.     STANDARD OF REVIEW

        “A district court should grant a motion to dismiss for lack of subject matter jurisdiction

under Rule 12(b)(1) ‘only if the material jurisdictional facts are not in dispute and the moving

party is entitled to prevail as a matter of law.’” Upstate Forever v. Kinder Morgan Energy

Partners, L.P., 887 F.3d 637, 645 (4th Cir. 2018) (quoting Evans v. B.F. Perkins Co., 166 F.3d

642, 647 (4th Cir. 1999)). “The burden of establishing subject matter jurisdiction rests with the

plaintiff.” Demetres v. East West Constr., 776 F.3d 271, 272 (4th Cir. 2015). “When a defendant

challenges subject matter jurisdiction pursuant to Rule 12(b)(1), ‘the district court is to regard the

pleadings as mere evidence on the issue, and may consider evidence outside the pleadings

without converting the proceeding to one for summary judgment.’” Evans, 166 F.3d at 647

(quoting Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768

(4th Cir. 1991)).

        To state a claim that survives a Rule 12(b)(6) motion, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The Court accepts “all well-pled facts as true and construes these facts in the light

most favorable to the plaintiff in weighing the legal sufficiency of the complaint.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009). The Court must



                                                    8
also “draw all reasonable inferences in favor of the plaintiff.” Id. at 253 (citing Edwards v. City

of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)). “[B]ut [the Court] need not accept the legal

conclusions drawn from the facts, and . . . need not accept as true unwarranted inferences,

unreasonable conclusions or arguments.” Id. (first alteration in original) (quoting Giarratano v.

Johnson, 521 F.3d 298, 302 (4th Cir. 2008)). Courts are also permitted to “consider facts and

documents subject to judicial notice” at the motion to dismiss stage without converting the

motion to one for summary judgment. Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 607

(4th Cir. 2015) (citing Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013)).

III.   DISCUSSION

       Judge Grimm’s Motion to Dismiss argues in favor of dismissal on both immunity and

substantive grounds. The Court considers both types of arguments after discussing Plaintiff’s

motion seeking to force Judge Grimm to remove himself from presiding over Plaintiff’s other

pending cases, to which Judge Grimm has not responded.

       A. Recusal Motion

       Though Plaintiff does not use the word “recuse” in his motion seeking to disqualify Judge

Grimm from his pending cases, the motion “Demands for Removal of the Civil Case No. 8:19-

Cv-00248-PWG and Civil Case No. 8:19-CV-01071-PWG From Defendant Paul W. Grimm.”

ECF No. 10 ¶ 1. The Court liberally interprets the pro se filing as a request for Judge Grimm’s

recusal, which is the process through which a party may seek to remove a judge from a case for

alleged bias, which is what Plaintiff presumably intends to assert. Plaintiff offers no statutory or

doctrinal basis for his motion, however, and merely points to the petition for relief in his

Complaint and reiterates that Judge Grimm “Has Not Provided His Final Decision” on the

proposed prefiling injunction. Id. ¶¶ 2–4, 10.



                                                  9
       In general, “[a] motion for recusal is construed against the affiant because ‘a judge is

presumed to be impartial.’” Poole v. United States, No. RDB-12-0478, 2013 WL 594690, at *3

(D. Md. Feb. 15, 2013) (quoting Molinaro v. Watkins-Johnson CEI Div., 359 F. Supp. 474, 476

(D. Md. 1973)). “To be legally sufficient, the judge’s alleged bias must come from an

‘extrajudicial source other than what the judge has learned or experienced from [his]

participation in the case.’” Id. (quoting Sine v. Local No. 992 Int’l Bhd. of Teamsters, 882 F.2d

913, 914 (4th Cir. 1989)). “A judge’s opinions in earlier proceedings ‘almost never constitute a

valid basis for a bias or partiality motion . . . unless they display a deep-seated favoritism or

antagonism that would make fair judgment impossible.’” Id. (quoting Liteky v. United States,

510 U.S. 540, 555 (1994)).

       Plaintiff has failed to show any grounds for recusal here. Judge Grimm’s rulings reveal

no evidence whatsoever of favoritism or antagonism of any kind. See id. Nor has Plaintiff

provided any evidence that Judge Grimm has been influenced by any “extrajudicial source other

than what [he] has learned or experienced” in presiding over Plaintiff’s earlier case. Id. (quoting

Sine, 882 F.2d at 914). “A judge’s actions or experience in a case or related cases or attitude

derived from his experience on the bench do not constitute a basis to allege personal bias.” Sine,

882 F.3d 913 (citing Shaw v. Martin, 733 F.2d 304, 308 (4th Cir. 1984)). Because Plaintiff lacks

any basis to seek Judge Grimm’s removal from Plaintiff’s other pending cases, Plaintiff’s recusal

motion will be denied.




                                                  10
        B. Motion to Dismiss

        The Court now turns to Judge Grimm’s Motion to Dismiss Plaintiff’s Complaint under

Rules 12(b)(1) and 12(b)(6). ECF No. 12.6 The Motion offers several grounds for dismissal of

Plaintiff’s claims against Judge Grimm in both his official and individual capacities. The Court

discusses each set of arguments in turn, but first reviews the different avenues through which an

individual government official may be held liable for actions causing harm to a Plaintiff. The

Court then considers Plaintiff’s claim for “abuse of process” before turning to Plaintiff’s

constitutional claims against Judge Grimm.

             1. Official and Individual Capacity Claims

        As the Supreme Court explained recently in Lewis v. Clarke, “[i]n an official-capacity

claim, the relief sought is only nominally against the official and in fact is against the official’s

office and thus the sovereign itself.” 137 S. Ct. 1285, 1291 (2017). “The real party in interest” in

official capacity suits “is the government entity, not the named official.” Id. “Personal-capacity

suits, on the other hand, seek to impose individual liability upon a government officer for actions

taken under color of state law.” Id. (quoting Hafer v. Melo, 502 U.S. 21, 25 (1991)). “‘[O]fficers

sued in their personal capacity come to court as individuals,’ and the real party in interest is the

individual, not the sovereign.” Id. (alteration in original) (quoting Hafer, 502 U.S. at 27) (citation

omitted).

        “The identity of the real party in interest dictates what immunities may be available.

Defendants in an official-capacity action may assert sovereign immunity.” Id. (citing Kentucky v.

Graham, 473 U.S. 159, 167 (1985)). “An officer in an individual-capacity action, on the other



6
  Judge Grimm also moves to dismiss the claims against him in his individual capacity under Rule 12(b)(5) for
failure to properly effect service. ECF No. 12 at 18–19. Because the Court concludes that the Complaint should be
dismissed under Rules 12(b)(1) and 12(b)(6), the Court need not reach this argument.

                                                        11
hand, may be able to assert personal immunity defenses, such as, for example, absolute

prosecutorial immunity in certain circumstances.” Id. (citing Van de Kamp v. Goldstein, 555 U.S.

355, 342–44 (2009)). “But sovereign immunity ‘does not erect a barrier against suits to impose

individual and personal liability.’” Id. (quoting Hafer, 502 U.S. at 30–31).

             2. Van Horn Certification and Plaintiff’s Common Law Claim

        The Van Horn Certification, which was filed pursuant to 28 U.S.C. § 2769(d), also bears

on the proper analysis of the Complaint. ECF No. 12-1. 28 U.S.C. § 2679, a provision of the

Federal Employees Liability Reform and Tort Compensation Act of 1988, commonly known as

the Westfall Act, “accords federal employees absolute immunity from common-law tort claims

arising out of acts they undertake in the course of their official duties.” Osborn v. Haley, 549

U.S. 225, 229 (2007) (citing 28 U.S.C. § 2679(b)(1)). “When a federal employee is sued for

wrongful or negligent conduct, the Act empowers the Attorney General to certify that the

employee ‘was acting within the scope of his office or employment at the time of the incident out

of which the claim arose.’” Id. at 229–30 (quoting § 2679(d)(1), (2)). “Upon the Attorney

General’s certification, the employee is dismissed from the action, and the United States is

substituted as defendant in place of the employee. The litigation is thereafter governed by the

Federal Tort Claims Act (FTCA), 60 Stat. 842.” Id. at 230; see also id. at 241.7

        Notably, the certification by the Attorney General, or the official to whom he has

delegated certification authority, is not dispositive of whether the employee was in fact acting

within the scope of his office and in turn whether the United States must be substituted as the

defendant in any common-law tort claims. Id. at 245–46 (citing Gutierrez de Martinez v.



7
 Importantly, while the FTCA provides a waiver of the federal government’s sovereign immunity for certain types
of damages claims, it does not waive immunity as to any other form of relief. Talbert v. United States, 932 F.2d
1064, 1065–66 (4th Cir. 1991); see also Shirvinski v. U.S. Coast Guard, 673 F.3d 308, 316 (4th Cir. 2012).

                                                       12
Lamagno, 515 U.S. 417, 432 (1995)). “A plaintiff may request judicial review of the Attorney

General’s scope-of-employment determination.” Id. at 246. But Plaintiff has not done so here,

nor has he asserted that the actions by Judge Grimm on which Plaintiff’s Complaint focuses were

not within the scope of his employment as the District Judge presiding over Plaintiff’s case. The

Court accepts the Van Horn Certification that Judge Grimm was acting within the scope of his

employment as an officer of the United States at the time of the incidents described in Plaintiff’s

Complaint. ECF No. 12-1. Accordingly, the Court will treat the United States as the Defendant

with respect to any common law tort claims asserted in Plaintiff’s Complaint.

         It is not entirely clear, however, whether the Complaint in fact asserts any common law

tort claims for which the United States should be substituted. As noted previously, the Complaint

asserts five “causes of action” against Judge Grimm. These include claims under 42 U.S.C. §

1983 for violation of: Plaintiff’s due process rights guaranteed by the Fourteenth Amendment to

the U.S. Constitution; his due process rights guaranteed under Article 24 of the Maryland

Declaration of Rights; and his right against cruel and unusual punishments guaranteed by the

Eighth Amendment (Counts 1, 2, and 3). Plaintiff also brings a claim of “abuse of power and

judicial misconduct” (Count 4) and a claim asserting violation of Plaintiff’s due process rights

under the Fifth Amendment without reference to § 1983 (Count 5). The only claim resembling a

state common law tort action is Count 4, for which Plaintiff claims that he has “been harmed and

incurred severe emotional damages.” ECF No. 3 ¶ 74.8

         Judge Grimm reads that count as attempting to assert a state law claim for abuse of

process. ECF No. 12 at 9. “Under Maryland law, an action for abuse of process provides a



8
  Judge Grimm’s Motion also reads the Complaint to assert a claim for intentional infliction of emotional distress.
ECF No. 12 at 15–16. While the Court appreciates efforts by the counterparties of pro se litigants to read their
filings expansively, the Court sees no such claim in the Complaint.

                                                         13
remedy ‘for those cases in which legal procedure has been set in motion in proper form, with

probable cause, and even with ultimate success, but nevertheless has been perverted to

accomplish an ulterior purpose for which it was not designed.’” Metro Media Entm’t v.

Steinruck, 912 F. Supp. 2d 344, 350 (D. Md. 2012) (quoting One Thousand Fleet Ltd. P’ship v.

Guerriero, 694 A.2d 952, 956 (Md. 1997)). The Court agrees that to the extent Count 4 asserts a

cognizable claim of any kind, it is an abuse of process claim under Maryland law. Because the

United States is the proper Defendant in this claim, the Court must consider it under the Federal

Tort Claims Act (“FTCA”). Osborn, 549 U.S. at 230.

       The FTCA is a “limited waiver” of the United States’ sovereign immunity from suit that

“permits suit only on terms and conditions strictly prescribed by Congress.” Khatami v.

Compton, 844 F. Supp. 2d 654, 663 (D. Md. 2012) (quoting Gould v. U.S. Dep’t of Health &

Human Servs., 905 F.2d 738, 741 (4th Cir. 1990)). “One such term ‘requires that a claim be

presented to the appropriate agency within two years after the claim accrues.’” Id. (quoting

Ahmed v. United States, 30 F.3d 514, 516 (4th Cir. 1994)). “[T]he requirement of filing an

administrative claim is jurisdictional and may not be waived.” Id. (quoting Ahmed, 30 F.3d at

516). “In other words, a FTCA plaintiff’s failure to file an administrative claim deprives courts

of subject-matter jurisdiction over the claim.” Id.

       Judge Grimm here asserts that the Court lacks jurisdiction over the abuse of process

claim because Plaintiff failed to first exhaust administrative remedies. Judge Grimm does not

indicate to which agency Plaintiff should have submitted a claim, however. Under the Judicial

Conduct and Disability Act of 1980, “[a]ny person alleging that a judge has engaged in conduct

prejudicial to the effective and expeditious administration of the business of the courts . . . may

file with the clerk of the court of appeals for the circuit a written complaint containing a brief



                                                 14
statement of the facts constituting such conduct.” 28 U.S.C. § 351. Presumably, then, Plaintiff

could have filed a complaint against Judge Grimm with the clerk of the U.S. Court of Appeals

for the Fourth Circuit before initiating this action.

       But the Court need not decide whether such a complaint would have satisfied Plaintiff’s

administrative exhaustion requirement under the FTCA because the FTCA exempts from its

immunity waiver claims “arising out of . . . abuse of process.” 28 U.S.C. § 2680(h); see Khatami,

844 F. Supp. 2d at 664 (dismissing an abuse of process claim on this ground); see also Jones v.

United States, No. GJH-16-0726, 2017 WL 465285, at *3 (D. Md. Feb. 2, 2017). While

§ 2680(h) of the FTCA includes an exception that allows for suits against “investigative or law

enforcement officers of the United States Government,” it defines that term to mean “any officer

of the United States who is empowered by law to execute searches, to seize evidence, or to make

arrests for violations of Federal law.” 28 U.S.C § 2680(h); see Moore v. United States, 213 F.3d

705, 709 (D.C. Cir. 2000). Accordingly, sovereign immunity bars Plaintiff’s abuse of process

claim against Judge Grimm in any capacity and Count 4 will be dismissed pursuant to Rule

12(b)(1). See Workman v. United States, 711 F. App’x 147, 148 (4th Cir. 2018) (citing Williams

v. United States, 50 F.3d 299, 303–04 (4th Cir. 1995)).

           3. Remaining Official Capacity Claims

       Judge Grimm next asserts that sovereign immunity bars all other claims brought against

him in his official capacity. In general, “claims for constitutional violations cannot be brought

against officers in their official capacity absent express consent by the United States to be sued

for the alleged conduct.” Lim v. United States, No. DKC 10–2574, 2011 WL 2650889, at *8 (D.

Md. July 5, 2011). “Federal courts have no jurisdiction over claims against the United States

asserting general violations of the Constitution not authorized by a specific statute,” id., and “the



                                                  15
FTCA does not waive sovereign immunity for constitutional violations,” Rich v. United States,

158 F. Supp. 2d 619, 625 (D. Md. 2001).

        Importantly, “[a] waiver of sovereign immunity cannot be implied but must be

unequivocally expressed,” Curtis v. Pracht, 202 F. Supp. 2d 406, 418–19 (D. Md. 2002) (quoting

United States v. Mitchell, 445 U.S. 535, 538 (1980)), and “[p]laintiffs bear the burden of

demonstrating an unequivocal waiver of sovereign immunity,” id. (citing Williams v. United

States, 50 F.3d 299, 304 (4th. Cir. 1995)). “When a plaintiff has failed to establish a waiver of

sovereign immunity, a federal court lacks jurisdiction to hear the case.” Rich, 158 F. Supp. 2d at

630 (citing Glob. Mail Ltd. v. U.S. Postal Serv., 142 F.3d 208, 210 (4th Cir. 1998)).

        Here, Plaintiff cites 42 U.S.C. § 1983 as the basis for his claim in Count 1 for violation of

due process rights under the Fourteenth Amendment and in Count 3 for violation of his right

against cruel and unusual punishments under the Eighth Amendment. ECF No. 3 ¶¶ 44–47, 60–

61. But “Section 1983 applies only to state officers acting under color of state law, and not to

federal officers.” Rich, 158 F. Supp. 2d at 630 (citing District of Columbia v. Carter, 409 U.S.

418, 424–25 (1973)). And Plaintiff cites no statutory basis at all for his claim under Count 5 for

violation of his Fifth Amendment due process rights. A waiver cannot be implied. Curtis, 202 F.

Supp. 2d at 418–19.

        Therefore, because Plaintiff has not met his burden to identify an unequivocal waiver of

sovereign immunity, the Court lacks jurisdiction over his official capacity claims under Counts

1, 3, and 5. And the same reasoning applies to Plaintiff’s official capacity claim in Count 2 under

Article 24 of the Maryland Declaration of Rights. A plaintiff may not “raise a cause of action

against a federal officer in his official capacity for alleged violations of a state constitution,

because the United States has not waived its sovereign immunity as to state constitutional



                                                   16
claims.” Chin v. Wilhelm, 291 F. Supp. 2d 400, 405 (D. Md. 2003) (citing Rich, 158 F. Supp. 2d

at 630)); see also Voh v. United States, No. GJH-17-1641, 2018 WL 2048372, at *4 (D. Md.

May 2, 2018). The Court thus lacks jurisdiction over Plaintiff’s official capacity claim under

Count 2 as well, and accordingly all of Plaintiff’s official capacity claims will be dismissed

under Rule 12(b)(1). See Workman, 711 F. App’x at 148.

           4. Individual Capacity Damages Claims

       Having dismissed Count 4 entirely and found a lack of subject matter jurisdiction over

Plaintiff’s official capacity claims under Counts 1, 2, 3, and 5, the Court now turns to Plaintiff’s

claims against Judge Grimm in his individual capacity. As Judge Grimm notes, because Plaintiff

seeks damages from an individual government official for allegedly violating his constitutional

rights, Plaintiff’s individual capacity claims under Counts 1, 3, and 5 could be construed as

seeking relief under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403 U.S. 388 (1971), in which the Supreme Court recognized an implied cause of action for

damages against federal officers for certain constitutional violations. See Doe v. Meron, 929 F.3d

153, 168 (4th Cir. 2019) (describing Bivens, its progeny, and the Supreme Court’s recent

skepticism of extending Bivens further).

       The Court need not wade into the complexities of Bivens remedies, however, because any

damages claims against Judge Grimm in his individual capacity are barred by judicial immunity.

That doctrine, recognized in “[a] long line of [the Supreme Court’s] precedents[,] acknowledges

that, generally, a judge is immune from a suit for money damages.” Mireles v. Waco, 502 U.S. 9,

9 (1991) (per curiam). One such precedent, Forrester v. White, explained that the doctrine

“protect[s] judicial independence by insulating judges from vexatious actions prosecuted by

disgruntled litigants.” Forrester v. White, 484 U.S. 219, 225 (1988). “Like other forms of official



                                                 17
immunity, judicial immunity is an immunity from suit, not just from ultimate assessment of

damages.” Mireles, 502 U.S. at 11 (citing Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

        Judicial immunity can be overcome “in only two sets of circumstances.” Id. “First, a

judge is not immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s

judicial capacity. Second, a judge is not immune for actions, though judicial in nature, taken in

the complete absence of all jurisdiction.” Id. at 11–12 (citations omitted). The Complaint in this

case concerns actions that indisputably were taken in Judge Grimm’s judicial capacity as he

presided over Plaintiff’s suit. “A judge is acting in his or her judicial capacity when the function

is one ‘normally performed by a judge’ and when the parties ‘dealt with the judge in his judicial

capacity.’” Rhoe v. Kunz, No. GJH-17-3757, 2018 WL 6423897, at *5 (D. Md. Dec. 4, 2018)

(quoting Stump v. Sparkman, 435 U.S. 349, 362 (1978)).

        Importantly, though Plaintiff here makes allegations about improper motivations for

Judge Grimm’s rulings against him, “immunity applies even when the judge is accused of acting

maliciously and corruptly.” Pierson v. Ray, 386 U.S. 547, 554 (1967). The first exception to

judicial immunity has no application here. As for absence of jurisdiction, that exception applies

only if “there is clearly no jurisdiction over the subject-matter . . . [and] the want of jurisdiction

is known to the judge . . . .” King v. Myers, 973 F.2d 354, 357 (4th Cir. 1992) (alterations in

original) (quoting Stump, 435 U.S. at 356 n.6). No such circumstance existed here in Plaintiff’s

action before Judge Grimm. Accordingly, judicial immunity bars claims for damages against

Judge Grimm in his individual capacity under each of the remaining counts of the Complaint.




                                                  18
             5. Individual Capacity Claims for Equitable Relief

        Judicial immunity does not, however, extend to claims for equitable relief.9 Foster v.

Fisher, 694 F. App’x 887, 889 (4th Cir. 2017) (citing Timmerman v. Brown, 528 F.2d 811, 814

(4th Cir. 1975)); see also Pulliam v. Allen, 466 U.S. 522, 541–42 (1984)) (holding that “judicial

immunity is not a bar to prospective injunctive relief against a judicial officer acting in her

judicial capacity”). “However, a litigant can prevail in a declaratory or injunctive relief action

against a judge acting in his or her judicial capacity only in circumscribed circumstances.”

Mathis v. Martin, No. 8:13-cv-02597-AW, 2013 WL 5609134, at *4. Importantly, “the Fourth

Circuit has decreed that injunctive and declaratory relief are improper remedies against judicial

officers where the record demonstrates that the plaintiff ‘is simply dissatisfied’ with the judge’s

rulings.” Id. (quoting Wilkins v. Rogers, 581 F.2d 399, 405 (4th Cir. 1978)).

        As described previously, Plaintiff’s petition for relief seeks declarations that Judge

Grimm’s inactivity on the proposed prefiling injunction violates Plaintiff’s rights under the

federal and Maryland Constitutions, that Judge Grimm should issue a final order on the proposed

injunction, and that Judge Grimm should not preside over Plaintiff’s other ongoing cases. See

ECF No. 3 at 13–14. The Court has already addressed the groundlessness of the final request in

addressing Plaintiff’s recusal motion. And the second request essentially is an expression of

dissatisfaction with Judge Grimm’s rulings or lack of rulings in Plaintiff’s case, rendering

equitable relief an improper remedy. See Mathis, 2013 WL 5609134, at *4. In contrast, while in

a practical sense the first request also arises from Plaintiff’s unhappiness with the adjudication of

his prior case, the Court will proceed to assess the grounds for the request as they are asserted in

Counts 1, 2, 3, and 5.


9
 Nor does qualified immunity, another defense that Judge Grimm raises. Wall v. Wade, 741 F.3d 492, 498 n.9 (4th
Cir. 2014).

                                                       19
         The first paragraph of the petition for relief seeks a declaration that Judge Grimm’s

“Refusal to Issue a Final Order on the Prefiling Injunction . . . violates Plaintiff’s Due Process.”

ECF No. 3 ¶ 14. This request presumably relates to Counts 1, 2, and 5, which as described

previously allege violations of Plaintiff’s rights to due process of law under the Fifth and

Fourteenth Amendments of the federal Constitution and Article 24 of the Maryland Declaration

of Rights. As an initial matter, the Fourteenth Amendment component of these claims cannot

proceed because “the Fourteenth Amendment’s Due Process Clause is a limitation on state

conduct,” while “due process protections against the federal government are found in the Fifth

Amendment.” United States v. Hornsby, 666 F.3d 296, 310 (4th Cir. 2012). As a federal judge,

Judge Grimm cannot be liable for a violation of the Fourteenth Amendment.

         Next, Plaintiff’s claims under Article 24 of the Maryland Declaration of Rights and the

Fifth Amendment to the federal Constitution may be considered together because the two are

“generally interpreted as being synonymous.” Branch v. McGeeney, 718 A.2d 631, 642 (Md.

App. 1998) (citing Oursler v. Tawes, 13 A.2d 763, 768 (Md. 1940)); see also Sesay v. Woolsey,

No. 8:18-cv-01924-PWG, 2019 WL 859782, at *8 (D. Md. Feb. 21, 2019). Plaintiff’s Opposition

to Judge Grimm’s Motion to Dismiss fails to identify any case law or authority suggesting that

Judge Grimm’s inaction on the proposed prefiling injunction infringes Plaintiff’s federal or state

due process rights, nor is the Court aware of any.10 Instead, the Fourth Circuit has squarely held

that prefiling injunctions are constitutionally permissible, although the court cautioned that they

must be narrowly tailored. Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817–18 (4th Cir.




10
  Plaintiff’s Opposition generally fails to respond to any of the arguments in the Motion to Dismiss and instead
simply recounts the procedural history of his prior case and asserts that the Fourth Circuit’s decision affirming Judge
Grimm’s October 22, 2014 Order requires Judge Grimm to act on the prefiling injunction. ECF No. 14. Because this
argument is meritless and misunderstands the meaning and result of the Fourth Circuit’s ruling, the Court need not
discuss it further.

                                                          20
2004). Here, no injunction has even been entered, defeating any need to consider whether the

Fourth Circuit’s guidance has been followed. Plaintiff’s claims accordingly are meritless and

Plaintiff’s request for declaratory relief with respect to due process must be dismissed.

       Plaintiff’s failure to cite any basis for his Eighth Amendment claim compels the same

conclusion. Because the Fourth Circuit has approved the issuing of prefiling injunctions in

certain circumstances, it cannot be the case that imposing a prefiling injunction against a

vexatious litigant – let alone the withholding of a final determination on whether to issue one –

implicates the Eighth Amendment. At least one District Court has explicitly rejected such an

argument. See Easterling v. Ohio, No. 3:13-cv-024, 2013 WL 4456151, at *9 (S.D. Ohio Aug.

16, 2013), adopted by 2013 WL 4757484 (S.D. Ohio Sept. 4, 2013).

       Further, at least one Court of Appeals has explicitly distinguished between limitations on

punishments subject to the Eighth Amendment and “sanctions for misconduct in litigation.” Ty

Inc. v. Softbelly’s, Inc., 517 F.3d 494, 499 (7th Cir. 2003). While the Court recognizes that

certain “civil sanctions may fall within the scope” of the Eighth Amendment, Korangy v. U.S.

Food & Drug Admin., 498 F.3d 272, 277 (4th Cir. 2007) (citing Austin v. United States, 509 U.S.

602, 610 (1993)), the Court concludes, in the total absence of authority to support Plaintiff’s

claim, that the Eighth Amendment has no bearing in this case. Plaintiff’s final claim is therefore

without support and the Court will accordingly grant Judge Grimm’s Motion to Dismiss.




                                                21
IV.    CONCLUSION

       For the foregoing reasons, the Court will deny Plaintiff’s Motion for Removal of Judge

Grimm, ECF No. 10, and grant Judge Grimm’s Motions for Extension of Time, ECF Nos. 11 and

15, and Motion to Dismiss, ECF No. 12. A separate Order shall issue.




Date: March 4, 2020                                       /s/_________________________
                                                          GEORGE J. HAZEL
                                                          United States District Judge




                                              22
